ORDER
PER CURIAM.
Kenneth Williams appeals from the trial court’s judgment, following a jury’s guilty verdict, of trafficking in the second degree, Section 195.223, RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).